DETAILED ACTION
	Claims 1-15 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on March 18, 2021 has been acknowledged and has been entered into the instant application file.
Previous Claim Rejections - 35 USC § 102
Claims 1-5 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US PGPUB 2014/0288322).
The Applicant’s traversal has been found to be persuasive, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 103
Claims 1-7, 14, and 15 were previously rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US PGPUB 2014/0288322) as evidenced by Miller (WO 2010/042313).
The Applicant’s traversal has been considered, and has been found to be persuasive on the grounds that the process of Miller et al. teaches a solution in step (b) of the instant process and not a slurry that contains the solid organopolyphosphite compound.  The rejection is withdrawn.
Claims 8-10 were previously rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US PGPUB 2014/0288322) in view of Berens et al. (US PGPUB 2013/0225849).
The Applicant’s traversal has been considered, and has been found to be persuasive on the grounds that the process of Miller et al. teaches a solution in step (b) of the instant process and not a slurry that contains the solid organopolyphosphite compound.  The rejection is withdrawn.
Claims 10-13 were previously rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US PGPUB 2014/0288322) in view of Phillips et al. (WO 2015/175158).
The Applicant’s traversal has been considered, and has been found to be persuasive on the grounds that the process of Miller et al. teaches a solution in step (b) of the instant process and not a slurry that contains the solid organopolyphosphite compound.  The rejection is withdrawn.
Conclusion
	Claims 1-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626